     Case 2:17-cv-02441-JCM-NJK Document 66 Filed 02/25/20 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, Christiana Trust, a Division of Wilmington Savings Fund Society, FSB, not
     in its Individual Capacity but as Trustee of ARLP Trust 2 and Proposed Substituted Plaintiff,
 6   Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in its individual
 7   capacity but as Trustee of ARLP Trust 3

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
10   CHRISTIANA TRUST, A DIVISION OF                   Case No.: 2:17-cv-02441-JCM-NJK
     WILIMINGTON SAVINGS FUND SOCIETY,
11   FSB, NOT IN ITS INDIVIDUAL CAPACITY
     BUT AS TRUSTEE OF ARLP TRUST 2,                   ORDER FOR RETURN OF COST
12                                                     BOND
13                  Plaintiff,

14           vs.
15   HOLLYWOOD RANCH HOMEOWNERS
16   ASSOCIATION; HAMPTON & HAMPTON
     COLLECTIONS LLC; NEVADA LEGAL
17   SUPPORT SERVICES,
18
                    Defendants.
19
            Pursuant to NRS 18.130, Plaintiff, Christiana Trust, a Division of Wilmington Savings
20
     Fund Society, FSB, not in its Individual Capacity but as Trustee of ARLP Trust 2 and Proposed
21
22   Substituted Plaintiff, Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not

23   in its individual capacity but as Trustee of ARLP Trust 3 (“Plaintiff”), provided a cost bond on
24
     January 10, 2018. (ECF No. 14) This matter has since been resolved, with all claims being
25
     resolved and judgment entered. No defendant or other party has moved for a disbursement of
26
     the cost bond. Plaintiff now moves for return of the cost bond with any accrued interest to
27
28   Plaintiff’s counsel:




                                                Page 1 of 3
     Case 2:17-cv-02441-JCM-NJK Document 66 Filed 02/25/20 Page 2 of 3



                  WRIGHT, FINLAY & ZAK, LLP
 1
                  7785 W. Sahara Ave., Suite 200
 2                Las Vegas, NV 89117

 3         DATED this 25th day of February, 2020.

 4                                            WRIGHT, FINLAY & ZAK, LLP
 5                                            /s/ Robert A. Riether
 6                                            Robert A. Riether, Esq.
                                              Nevada Bar No. 12076
 7                                            7785 W. Sahara Ave., Suite 200
                                              Las Vegas, NV, 89117
 8
                                              Attorney for Plaintiff, Christiana Trust, a Division
 9                                            of Wilmington Savings Fund Society, FSB, not in its
                                              Individual Capacity but as Trustee of ARLP Trust 2
10                                            and Proposed Substituted Plaintiff, Christiana
                                              Trust, a division of Wilmington Savings Fund
11
                                              Society, FSB, not in its individual capacity but as
12                                            Trustee of ARLP Trust 3

13
14   IT IS SO ORDERED:February 26, 2020.

15
     _______________________________________
16
     UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                            Page 2 of 3
     Case 2:17-cv-02441-JCM-NJK Document 66 Filed 02/25/20 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1
 2          Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the

 3   25th day of February, 2020, a true and correct copy of this MOTION AND [PROPOSED]
 4
     ORDER FOR RETURN OF COST BOND was transmitted electronically through the Court’s
 5
     e-filing electronic system to the attorney(s) associated with this case.
 6
 7
                                    /s/ Tonya Sessions
 8                                  An Employee of WRIGHT, FINLAY & ZAK, LLP
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  Page 3 of 3
